Citation Nr: 1718080	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-49 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from October 1943 to February 1944. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that the April 2015 rating decision indicated that the scope of the Veteran's heart disability was entitlement to service connection for heart condition, claimed as hypertension.  Review of the record indicates that the Veteran has been diagnosed with hypertension, as well as cardiomyopathy, congestive heart failure, and atrial fibrillation.  Accordingly, the Board has recharacterized the issue on appeal as service connection for a heart disability to better reflect the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See also 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an unappealed February 2011 rating decision, the RO denied entitlement to service connection for a heart disability.

2. The evidence associated with the claims file subsequent to the February 2011 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the underlying claim of entitlement to service connection for a heart disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a heart disability.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim.  However, the Board notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. §3.159(c)(4). 

Analysis

The Veteran originally filed his claim of entitlement to service connection for heart trouble with high blood pressure in April 1944. A June 1944 rating decision granted service connection for hypertension.  Subsequently, an April 1947 rating decision severed service connection for the Veteran's hypertension as it was determined that the Veteran's disability existed prior to service and was not aggravated by service.  A March 1948 Board decision upheld the severance of entitlement to service connection for hypertension.  The Veteran did not appeal the Board's decision.  A November 1956 administrative decision continued the denial of entitlement to service connection for hypertension.  The Veteran did not appeal that decision.  A June 2001 rating decision denied reopening the Veteran's claim of entitlement to service connection for hypertension based on a finding that new and material evidence had not been presented.  The Veteran did not appeal that decision.  A February 2011 rating decision denied reopening the Veteran's claim of entitlement to service connection for hypertension (claimed as a heart condition) based on a finding that new and material evidence had not been presented.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the February 2011 rating decision included the following: the Veteran's service treatment records (STRs), which showed that the Veteran complained of a heart condition during service; a Medical Survey report, which indicated that the Veteran had a family history of heart disorders and found his heart disability to not have been aggravated by service conditions; a June 1944 VA examination report, in which the Veteran was diagnosed with mild hypertension; and a February 1947 VA examination report, during which no definitive evidence of organic heart disease was found; a statement from Dr. J.G. which opined that the Veteran's heart condition was due to a respiratory infection contracted in the line of duty; a lay statement from the Veteran's brother, which described the Veteran's athletic history prior to enlistment and noted that the Veteran did not complain of any ailment prior to entry into service; a transcript of testimony offered by the Veteran at a December 1947 hearing before the Board, describing the symptoms of his heart disability and the reason his heart disability was brought on by his active service; an April 1956  statement from Dr. R.C., opining that the Veteran had a heart condition and that the condition existed when the Veteran was separated from service; a statement from the Veteran refuting statements made that indicated that he had a heart condition prior to enlistment; private treatment records from August 2000, diagnosing the Veteran with cardiomyopathy, coronary artery disease, and unstable angina; VA Medical Center treatment notes that identified cardiomegaly; private treatment records from 1999-2011; a statement from Dr. M.S., who opined that the Veteran had several conditions, including congestive heart failure and atrial fibrillation, that more likely than not were aggravated by his service; a statement from Dr. C.G., who summarized the Veteran's history, opined that the Veteran entered service healthy and left service with a medical disability and noted that the exact damage done to the Veteran's cardiovascular system was not diagnosable in 1943; and, two statements from the Veteran, which indicated that he had multiple heart attacks and other heart problems after his discharge from service.

The pertinent evidence of record that has been received since the February 2011 rating decision became final includes: multiple copies of an excerpt from the Veteran's high school yearbook; additional VA treatment records from 2012 to 2013, as well as 2016; statements by the Veteran's representative from November 2016 and April 2017; and, statements made by the Veteran in December 2014 and July 2015 regarding his family medical history and indicating that there was no history of heart problems as was claimed in the various rating decisions of record.  

The Board finds that the evidence added to the record since the February 2011 rating decision is not new and material.  Service-connection for hypertension was severed because it was determined that the Veteran had the disability prior to active service and that it was not aggravated by service.  The evidence added to the record fail to provide medical findings that the Veteran did not in fact have a heart disability prior to service or that a pre-existing heart disability was aggravated by service.  Further, the lay statements added to the record are redundant of evidence that was previously considered.  Therefore, the evidence added to the record does not raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for a heart disability is not warranted.
 

ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim of entitlement to service connection for a heart disability is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


